Case: 13-11542    Date Filed: 04/07/2014   Page: 1 of 5


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-11542
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:12-cr-00084-VMC-MAP-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JAMES CRAIG JENKINS, JR.,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (April 7, 2014)

Before PRYOR, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      James Craig Jenkins, Jr. appeals his conviction for conspiracy to possess

with intent to distribute five kilograms or more of cocaine. See 21 U.S.C.
               Case: 13-11542     Date Filed: 04/07/2014    Page: 2 of 5


§§ 841(a)(1), (b)(1)(A), 846. Jenkins challenges two evidentiary rulings and the

sufficiency of the evidence to support his conviction. We affirm.

      The district court did not violate Jenkins’s constitutional right to cross-

examine Officer James Emmerson, an undercover officer who led the investigation

of the conspiracy. The district court allowed Jenkins to impeach Emmerson

through cross-examination, as guaranteed by the Confrontation Clause of the Sixth

Amendment, in a way that enabled Jenkins to “expose[] the jury to facts sufficient

to evaluate [Emmerson’s] credibility . . . and . . . to establish a record from which

[Jenkins] . . . [could] argue . . . [that Emmerson] [was a] less than reliable” witness.

United States v. Pacchioli, 718 F.3d 1294, 1304 (11th Cir. 2013) (quoting United

States v. Baptista–Rodriguez, 17 F.3d 1354, 1371 (11th Cir. 1994)). Jenkins

elicited from Emmerson that he had relied on a confidential informant, Lalo Garza,

to target Jenkins; Garza had “an interest in making [Emmerson] happy” because

Garza could have an existing sentence reduced and obtain future assistance; Garza

recorded about 88 of his telephone conversations with Jenkins, but they also had

some unrecorded conversations; Emmerson was uncertain what quantity of cocaine

Jenkins intended to buy until they met in a hotel room; Jenkins acquired

significantly less cocaine than he first offered to buy; and Jenkins said repeatedly

that he could pay for only two kilograms of cocaine. Based on this information,

the jury could evaluate Garza’s motives for cooperating with Emmerson, the


                                           2
              Case: 13-11542     Date Filed: 04/07/2014   Page: 3 of 5


reliability of Emmerson’s testimony about his investigation and the transaction,

and Jenkins’s argument that he conspired to possess with intent to distribute two

kilograms of cocaine and was pressured to accept additional kilograms on

consignment. Jenkins’s cross-examination was not limited like the defendant in

United States v. Baptista–Rodriguez, 17 F.3d 1354 (11th Cir. 1994), who was

prevented from eliciting from a key witness information vital to his defense, id. at

1366–67, or the defendant in United States v. Lankford, 955 F.2d 1545 (11th Cir.

1992), who was prohibited from exposing a key witness’s motive for cooperating

with the government, id. at 1548–49. Emmerson testified about eight telephone

calls that he had with Jenkins, and on cross-examination, Jenkins questioned

Emmerson about some telephone calls between Garza and Jenkins in which

Jenkins said he could afford to buy only two kilograms of cocaine. And after

Emmerson testified on redirect examination about two conversations between

himself, Jenkins, and Garza, Jenkins questioned Emmerson about whether Jenkins

agreed to purchase only two kilograms of cocaine and whether he was pressured to

accept more cocaine. Jenkins argues that he was entitled to ask Emmerson about

more telephone calls between Garza and Jenkins, but Jenkins fails to explain what

facts he intended to elicit from Emmerson. Additional information about Jenkins’s

limited resources or Garza’s motives would have been cumulative. See United

States v. Maxwell, 579 F.3d 1282, 1296 (11th Cir. 2009).


                                          3
               Case: 13-11542     Date Filed: 04/07/2014    Page: 4 of 5


      The district court also did not abuse its discretion by admitting Emmerson’s

testimony that Jenkins met with leaders of the drug cartel. Jenkins argues that

Emmerson’s testimony was hearsay, but his testimony was not offered to prove

that Jenkins met with or sold drugs for the cartel. See Fed. R. Evid. 801(c).

Emmerson testified about the drug cartel to explain how he learned about and why

he decided to investigate Jenkins. See United States v. Tokars, 95 F.3d 1520,

1535–36 (11th Cir. 1996). Emmerson’s testimony was not hearsay.

      Sufficient evidence supports Jenkins’s conviction. We need not address

whether Jenkins conspired to possess with intent to distribute cocaine because, as

he states in his opening brief, he “freely conceded [at trial that] he was guilty of

conspiracy with intent to distribute cocaine.” At trial, Jenkins argued that he

conspired to possess two kilograms of cocaine, but ample evidence supports the

jury’s finding that Jenkins intended to possess five or more kilograms of cocaine.

See United States v. Hernandez, 433 F.3d 1328, 1335 (11th Cir. 2005). The

government introduced audio recordings of telephone calls in which Jenkins

agreed to pay for two kilograms, asked for an additional five kilograms on

consignment, and boasted that he could distribute 12 kilograms of cocaine in one

day; a video recording of Emmerson’s transaction with Jenkins in which he

observed seven kilograms of cocaine and tested one kilogram package to determine

its quality; and Jenkins’s statement to law enforcement that he had asked for 12


                                           4
              Case: 13-11542     Date Filed: 04/07/2014   Page: 5 of 5


kilograms of cocaine, but agreed to purchase two kilograms of cocaine and to be

fronted an additional three or five kilograms of cocaine. Jenkins argues, for the

first time on appeal, that the “evidence demonstrated only that he [had] buy-sell

relationships” with Christopher Carlton and a person referred to as “Stick,” but

Jenkins waived this argument by admitting that he was guilty of conspiracy. See

United States v. Olano, 507 U.S. 725, 733, 113 S. Ct. 1770, 1777 (1993).

      We AFFIRM Jenkins’s conviction.




                                         5